DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed 31 January 2022, is reviewed and entered. Claim 33 is amended and claims 2-7, 11, 15, 16, 19-21, 23, 24, 26, 28, 29 are canceled. It is not clear if claims 8-10, 12, 14, 22, 25, 27, 36-48 are withdrawn or canceled. These claims have the status identifier “withdrawn” but all of the text of the claims is struck-through suggesting the claims are canceled. For the purpose of examination, these claims are being treated as if they are “withdrawn.” Therefore, claims 1, 8-10, 12-14, 17, 18, 22, 25, 27, 30-48 are believed to be pending with claims 1, 13, 17, 18, 30-35 presented for examination. This Office Action is a final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 31 January 2022 have been fully considered but they are not persuasive.
Applicant’s submission overcomes the specification and claim objections and the objections are withdrawn (Remarks page 11).
Regarding claim 1, Applicant argues Suddaby does not expressly or inherently disclose the functional recitations of claim 1 (Remarks page 12-13).
The recitation “configured to allow the insertion of one or more of cooling packs and diagnostic devices” is an intended use recitation.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Because the prior art reference and the claimed invention are structurally identical, they are expected to be capable of being used in the same manner, and the prior art reference reads on the intended use recitation in the claim.
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case Suddaby is capable of allowing allow the insertion of one or more of cooling packs and diagnostic devices, such as when the packs or devices are inserted between the helmet and the wearer’s body. It is noted that claim 1 does not require any particular structure of “allowing the insertion” nor does claim 1 suggest where the pack or device could be inserted.
Applicant does not separately argue the rejection of claim 13 (Remarks page 13).
Regarding claim 32, Applicant argues that because Suddaby does not user the terms “core,” “trabecular,” and “porous,” Suddaby does not inherently disclose the limitations. This structure is shown in Suddaby’s figures, even if Suddaby does not use the same terminology. Applicant does not argue a porous trabecular core is not disclosed by Suddaby, just that Suddaby does not use that terminology to describe the core. Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. Therefore, to the degree understood by one of ordinary skill, Suddaby’s core is “a porous trabecular core.”
Applicant does not separately argue the rejection of claims 33-35 (Remarks page 14).
Regarding claim 17, Applicant argues Suddaby does not disclose removable cervical protective covers (Remarks page 16-17). First, the term “removable cervical protective covers “ does not have any specific structure and a number portions of Suddaby could be considered “removable cervical protective covers” as claimed, to include 103b and 103c. Second, Suddaby is not relied on for a disclosure of a removable cervical protective cover. Suddaby is obviously modifiable to include “removable cervical protective covers,” as set forth in the rejection of claim 17. Therefore, 103b and 103c being “removable cervical protective covers” is moot, as Suddaby is obviously modifiable with “removable cervical protective covers” whether or not 103b and 103c are defined as “removable cervical protective covers.”
Applicant does not separately argue the rejection of claims 18, 30, and 31 (Remarks page 17).
In light of the above, the rejection is believed to be proper.

Claim Rejections - 35 USC § 102

Claim(s) 1, 13, 32-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suddaby (US 20140173810 A1).

As to claim 1, Suddaby discloses a helmet (“HELMET WITH MULTIPLE PROTECTIVE ZONES,” title), comprising: a helmet body (helmet 10), comprising a core surrounded by a shell (shell 12 as shown in figs 10A and 10B, the core being the elements internal to the shell 12); and a cervical protector (see annotated fig 2 below), wherein the core comprises an internal shock absorbing structure that is less rigid than the shell (at least leaf springs 41, figs 10A and 10B show that a force that flexes the leaf springs 41 does not flex the shell 12), and wherein the cervical protector is configured to allow the insertion of one or more of cooling packs and diagnostic devices (capable of allowing, for example, cooling packs or diagnostic devices may be inserted between the cervical protector and the wearer’s head).

    PNG
    media_image1.png
    395
    511
    media_image1.png
    Greyscale


As to claim 13, Suddaby discloses the helmet as recited in claim 1, wherein the core comprises at least one shock absorbing structure selected from the group consisting of honeycomb structures, hexagonal 3structures, leafspring structures (leaf springs 41), helical structures, tetrahedral structures, beam structures, wire structures, web structures, trabecular structures, cage structures, truss structures, and concave tetrahedral structures.

As to claim 32, Suddaby discloses a device (“HELMET WITH MULTIPLE PROTECTIVE ZONES,” title) configured for absorbing, dissipating and deflecting impact energy (capable of and intended to absorb, dissipate, and deflect) comprising: a shell component (combination 12 and 20) comprising: an outer shell (12); an inner shell (20); and  6a porous trabecular core located between the inner shell and the outer shell (see figs), wherein the core comprises at least one shock absorbing structure selected from the group consisting of: uniform elastic, non-uniform elastic, uniform viscoelastic, non-uniform viscoelastic, uniform frangible resilient and non-uniform frangible resilient (pp 0079 discloses properties of the leaf springs 41 which demonstrate their elasticity, pp 0080 discloses the viscoelastic material of some of the structures); wherein the shell component is a material selected from the group consisting of: polycarbonate, acrylonitrile butadiene styrene, Kevlar, carbon fiber composite, metal, carbon fiber reinforced polymer, shape-memory alloy, superelastic alloy, or any combination thereof (pp 0066 discloses, “The outer protective zone is formed by outer shell 12 and is preferably manufactured from rigid, impact resistant materials such as metals, plastics such as polycarbonates, ceramics, composites and similar materials well known to those having skill in the art.” and pp 0067 discloses, “Inner shell 20 forms an anchor zone and is preferably manufactured from rigid, impact resistant materials such as metals, plastics such as polycarbonates, ceramics, composites and similar materials well known to those having skill in the art. Inner shell 20 and outer hell 12 are slidingly connected at sliding connection 22.”).  

As to claim 33, Suddaby discloses the device configured for absorbing, dissipating and deflecting impact energy of claim 32, wherein the trabecular core further comprises said at least one shock absorbing structure selected from the group consisting of: honeycomb structures, hexagonal structures, leafspring structures (leaf springs 41), helical structures, polyhedral structures, concave structures, convex structures, cylindrical structures, elliptical structures, trapezoidal structures, tubular structures, curved structures, contoured structures, spherical structures, tetrahedral structures, beam structures, wire structures, web structures, trabecular structures, cage structures, truss structures, and concave tetrahedral structures.  

As to claim 34, Suddaby discloses the device configured for absorbing, dissipating and deflecting impact energy of claim 32, wherein the trabecular core 7further comprises a set of springs selected from the group consisting of: coil springs, helical springs, wave springs and leaf springs (leaf springs 41).  

As to claim 35, Suddaby discloses the device configured for absorbing, dissipating and deflecting impact energy of claim 33, wherein the trabecular core further comprises a set of springs selected from the group consisting of: coil springs, helical springs, wave springs and leaf springs (leaf springs 41).

Claim Rejections - 35 USC § 103

Claims 17, 18, 30, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suddaby (US 20140173810 A1).

As to claim 17, Suddaby discloses a helmet (“HELMET WITH MULTIPLE PROTECTIVE ZONES,” title), comprising: a body (helmet 10) configured to cover the head and face of a wearer (capable of covering and intended to cover) and having an aperture (see annotated fig 2 below) configured to be located around the eyes of the wearer when the helmet is worn (capable of being and intended to be located), the body comprising a shell around a core (shell 12 as shown in figs 10A and 10B, the core being the elements internal to the shell 12) comprising an internal shock absorbing structure that is less rigid than the shell (at least leaf springs 41, figs 10A and 10B show that a force that flexes the leaf springs 41 does not flex the shell 12); wherein the internal shock absorbing structure comprises at least one shock absorbing structure selected from the group consisting of honeycomb structures, hexagonal structures, leafspring structures (leaf springs 41), helical structures, tetrahedral 4structures, beam structures, wire structures, web structures, trabecular structures, cage structures, truss structures, and concave tetrahedral structures.  
Suddaby does not disclose a visor covering the aperture of the body; and a removable cervical protective cover attached to a base of the body and configured to protect the wearer's neck.
Suddaby does disclose the body having face protection device attachments 18a and 18b for attaching visors and facemasks (pp 0066).  Therefore, although Suddaby does not expressly disclose a visor covering the aperture, Suddaby’s shell is obviously intended to receive a visor.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the aperture of Suddaby with a visor for the purpose of protecting the wearer’s face.
Suddaby discloses other embodiments in figures 14A, 14B, and 16, which have removable cervical protective covers attached to a base of the body and configured to protect the wearer's neck (103b and 103c).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided a base of the body with a removable cervical protective cover for the purpose of protecting the wearer’s head and neck and allowing ease of donning and doffing.

    PNG
    media_image2.png
    395
    511
    media_image2.png
    Greyscale


As to claim 18, Suddaby as modified does not disclose the helmet as recited in claim 17, wherein the visor comprises a transparent material.  Transparent visors are old and well known in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a transparent visor, to allow the wearer to see.

As to claim 30, Suddaby as modified discloses the helmet as recited in claim 17, wherein the removable cervical protective cover comprises an internal shock absorbing core (this is the obvious result of the modification presented in the rejection of claim 17 above).  

As to claim 31, Suddaby as modified discloses the helmet as recited in claim 30, wherein the internal shock absorbing core of the removable cervical protective cover comprises at least one shock absorbing structure selected from the group consisting of honeycomb structures, hexagonal structures, leafspring structures (leaf springs 41, this is the obvious result of the modification presented in the rejection of claim 17 above), helical structures, tetrahedral structures, beam structures, wire structures, web structures, trabecular structures, cage structures, truss structures, and concave tetrahedral structures.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732